DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/26/2019 and 08/01/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-18, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0127211 A1 Jarvis et al. in view of US 2015/0073587 A1 Vliet et al.

Regarding claim 1, Jarvis teaches a system for the automated fulfillment of retail orders in a facility (Jarvis Abstract, fetching items at a fulfillment facility) comprising: 
a conveyor system comprising an inlet (Jarvis Para. [0030] the warehouse equipment may comprise conveyor systems);
a sorting control device communicatively coupled to the conveyor system configured (Jarvis Para. [0077] the AGV is controlled by a picking system; Para. [0132] the cart may empty the contents on a conveyor to be moved to a shipping area) to: 
aggregate a plurality of orders into a master picklist (Jarvis Para. [0038] the warehouse management system is able to generate a list for the cart to pick up); 
divide the master picklist into a plurality of sub-picklists based on a location of one or more items in the master picklist (Jarvis Para. [0059] a dynamic schedule may be created based on the location of items and the AGV); 
transmit a first one of the plurality of sub-picklists, a first location associated with the first one of the plurality of the sub-picklists, and a location of the inlet of the conveyor system (Jarvis Para. [0105-0109] the schedule controls the AGVs from a first location of an item on the list, to the next, and then to the final destination; Para. [0132] the cart may empty the contents on a conveyor to be moved to a shipping area); 
an AGV communicatively coupled to the sorting control device (Jarvis Para. [0077] the AGV is controlled by a pocking system) and configured to: 
receive the first one of the plurality of pick lists, the first location, and the location of the inlet from the sorting control device (Jarvis Para. [0105-0109] the schedule controls the AGVs from a first location of an item on the list, to the next, and then to the final destination); 
obtain the one or more items in the first one of the plurality of sub-picklists from the first location (Jarvis Para. [0105-0109] the schedule controls the AGVs from a first location of an item on the list, to the next, and then to the final destination); and
transfer the one or more items to the inlet associated with the conveyor system (Jarvis Para. [0105-0109] the schedule controls the AGVs from a first location of an item on the list, to the next, and then to the final destination; Para. [0030] the warehouse equipment may comprise conveyor systems); 
wherein the conveyor system is configured to: receive the one or more items at the inlet (Jarvis Para. [0132] the cart may empty the contents on a conveyor to be moved to a shipping area).
Jarvis fails to explicitly disclose a conveyor system comprising a plurality of individually computer controlled rollers, a plurality of actuated platforms, one or more isolation wings, a scan tube; wherein the conveyor system is configured to: scan each of the one or more items as the one or more items pass through the scan tube; determine, based on the scanning, a destination isolation wing from the one or more isolation wings for each of the one more items in the first one of the plurality of sub-picklists based on the plurality of orders; actuate a subset of the plurality of individually computer controlled rollers and a subset of the plurality of actuated platforms to transport each of the one or more items to the destination isolation wing.
Vliet is in the field of order fulfillment (Vliet Abstract, material handling in an order fulfillment center) and teaches a conveyor system comprising a plurality of individually computer controlled rollers (Vliet Para. [0031] conveyor may be a roller system), a plurality of actuated platforms (Vliet Para. [0031] when an item is identified and, on the conveyor, a mechanism may actuate to divert the product off the path, and onto a different pat or location), one or more isolation wings (Vliet Para. [0031] when an item is identified and, on the conveyor, a mechanism may actuate to divert the product off the path, and onto a different pat or location), a scan tube (Vliet Para. [0030] fixed scanning); 
wherein the conveyor system is configured to: 
scan each of the one or more items as the one or more items pass through the scan tube (Vliet Para. [0029] scanners throughout the materials handling facility to read the receptacles on the conveyor); 
determine, based on the scanning, a destination isolation wing from the one or more isolation wings for each of the one more items in the first one of the plurality of sub-picklists based on the plurality of orders (Vliet Para. [0031] when an item is identified and, on the conveyor, a mechanism may actuate to divert the product off the path, and onto a different pat or location; Para. [0034] a processing station may obtain multiple item diverted from conveyor to ship together); 
actuate a subset of the plurality of individually computer controlled rollers and a subset of the plurality of actuated platforms to transport each of the one or more items to the destination isolation wing (Vliet Para. [0031] when an item is identified and, on the conveyor, a mechanism may actuate to divert the product off the path, and onto a different pat or location; Para. [0034] a processing station may obtain multiple item diverted from conveyor to ship together).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the picking system of Jarvis with the conveyor system of Vliet. The motivation for doing so would be optimize the amount of time from order to shipping by automating the entire process from picking to sorting to shipping (Vliet Para. [0019] inventory staging area, storage zones may minimize pick-to-ship time).

Regarding claim 2, modified Jarvis teaches the system of claim 1. Jarvis fails to explicitly disclose wherein the scan tube comprises a camera configured to capture and process at least one of a universal product code (UPC) bar code, a quick response (QR) code, and a set of images taken of the plurality of items. Vliet teaches wherein the scan tube comprises a camera configured to capture and process at least one of a universal product code (UPC) bar code, a quick response (QR) code, and a set of images taken of the plurality of items (Vliet Para. [0029] the scanners may read bar codes of the item and identify; Para. [0027]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Jarvis with the scan tube of Vliet. The motivation for doing so would be to accurately identify item to send to the conveyor control unit, to help isolate specific items to wings (Vliet Para. [0029]).

Regarding claim 3, modified Jarvis teaches the system of claim 2. Jarvis fails to explicitly disclose wherein the scan tube is further configured to: update, responsive to the scanning, an order from the plurality of orders, with a set of images taken of the plurality of items. Vliet teaches wherein the scan tube is further configured to: update, responsive to the scanning, an order from the plurality of orders, with a set of images taken of the plurality of items (Vliet Para. [0026] when an item is identified with a scanner, it may be communicated to the control system; Para. [0029] the scanned items communicate with the control station determine and record the item). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Jarvis with the updated order based on the scan as taught by Vliet. The motivation for doing so would be accurately identify items and their location to send to the conveyor control unit, to help isolate specific items to wings (Vliet Para. [0029]).

Regarding claim 5, modified Jarvis teaches the system of claim 1. Jarvis fails to explicitly disclose wherein the scan tube is further configured to: update, responsive to the scanning, an order from the plurality of orders, indicating that an item from the order has been scanned at the scan tube. Vliet teaches wherein the scan tube is further configured to: update, responsive to the scanning, an order from the plurality of orders, indicating that an item from the order has been scanned at the scan tube (Vliet Para. [0026] when the item is scanned and identified, the information is communicated to the control system). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Jarvis with the scan update of Vliet. The motivation for doing so would be to accurately identify items and their location to send to the conveyor control unit, to help isolate specific items to wings (Vliet Para. [0029]).

Regarding claim 6, modified Jarvis teaches the system of claim 1, wherein each of the plurality of sub-picklists correspond to items located in a common location within the facility (Jarvis Para. [0033-0034] the AGV is directed to pick up items zone by zone based on location).

Regarding claim 7, modified Jarvis teaches the system of claim 1. Jarvis fails to explicitly disclose further configured to actuate, responsive to receiving the plurality of items, the subset of the plurality of individually computer controlled rollers to singulate each of the plurality of items. Vliet teaches further configured to actuate, responsive to receiving the plurality of items, the subset of the plurality of individually computer controlled rollers to singulate each of the plurality of items (Vliet Para. [0025] individual items may be controlled on a conveyance system; Para. [0032] the conveyance mechanism is connected with a control system to receive input and commands to direct/control various operations of the conveyance mechanism). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Jarvis with the control of Vliet. The motivation for doing so would be to accurately control the location of a specific item, to create an accurate shipping order (Vliet Para. [0034] conveyance mechanism under control system, delivers individual items to processing module). 

Regarding claim 8, Jarvis teaches a method for the automated fulfillment of retail orders in a facility (Jarvis Abstract, fetching items at a fulfillment facility) comprising: 
aggregating a plurality of orders into a master picklist (Jarvis Para. [0038] the warehouse management system is able to generate a list for the cart to pick up); 
dividing the master picklist into a plurality of sub-picklists based on a location of one or more items in the master picklist (Jarvis Para. [0059] a dynamic schedule may be created based on the location of items and the AGV); 
transmitting, a first one of the plurality of sub-picklists, a first location associated with the first one of the plurality of the sub-picklists, and a location of an inlet of a conveyor system (Jarvis Para. [0105-0109] the schedule controls the AGVs from a first location of an item on the list, to the next, and then to the final destination; Para. [0132] the cart may empty the contents on a conveyor to be moved to a shipping area); 
receiving the first of the plurality of picklists, the first location, and the location of the inlet from a sorting control device (Jarvis Para. [0105-0109] the schedule controls the AGVs from a first location of an item on the list, to the next, and then to the final destination); 
obtaining the one or more items in the first one of the plurality of sub-picklists from the first location (Jarvis Para. [0105-0109] the schedule controls the AGVs from a first location of an item on the list, to the next, and then to the final destination); 
transferring the one or more items to the inlet associated with the conveyor system (Jarvis Para. [0105-0109] the schedule controls the AGVs from a first location of an item on the list, to the next, and then to the final destination; Para. [0030] the warehouse equipment may comprise conveyor systems); 
Jarvis fails to explicitly disclose receiving the one or more items at the inlet of the conveyor system; scanning each of the one or more items as the one or more items pass through a scan tube on the conveyor system; determining based on the scanning, a destination isolation wing from the one or more isolation wings for each of the one or more items in the first one of the plurality of sub-picklists based on the plurality of orders; and actuating a subset of the plurality of individually computer controlled rollers and a subset of the plurality of actuated platforms on the conveyor system to transport each of the one or more items to the destination isolation wing.
Vliet teaches receiving the one or more items at the inlet of the conveyor system (Vliet Para. [0017-0018] inventory item picked and sent to inlet of conveyor); 
scanning each of the one or more items as the one or more items pass through a scan tube on the conveyor system (Vliet Para. [0029] scanners throughout the materials handling facility to read the receptacles on the conveyor); 
determining based on the scanning, a destination isolation wing from the one or more isolation wings for each of the one or more items in the first one of the plurality of sub-picklists based on the plurality of orders (Vliet Para. [0031] when an item is identified and, on the conveyor, a mechanism may actuate to divert the product off the path, and onto a different pat or location; Para. [0034] a processing station may obtain multiple item diverted from conveyor to ship together); 
and actuating a subset of the plurality of individually computer controlled rollers and a subset of the plurality of actuated platforms on the conveyor system to transport each of the one or more items to the destination isolation wing (Vliet Para. [0031] when an item is identified and, on the conveyor, a mechanism may actuate to divert the product off the path, and onto a different pat or location; Para. [0034] a processing station may obtain multiple item diverted from conveyor to ship together). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the picking system of Jarvis with the conveyor system of Vliet. The motivation for doing so would be optimize the amount of time from order to shipping by automating the entire process from picking to sorting to shipping (Vliet Para. [0019] inventory staging area, storage zones may minimize pick-to-ship time).

Regarding claim 9, modified Jarvis teaches the method of claim 8. Jarvis fails to explicitly disclose wherein the scan tube comprises a camera configured to capture and process at least one of a universal product code (UPC) bar code, a quick response (QR) code, and a set of images taken of the plurality of items. Vliet teaches wherein the scan tube comprises a camera configured to capture and process at least one of a universal product code (UPC) bar code, a quick response (QR) code, and a set of images taken of the plurality of items (Vliet Para. [0029] the scanners may read bar codes of the item and identify; Para. [0027]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Jarvis with the scan tube of Vliet. The motivation for doing so would be to accurately identify item to send to the conveyor control unit, to help isolate specific items to wings (Vliet Para. [0029]).

Regarding claim 10, modified Jarvis teaches the method of claim 9. Jarvis fails to explicitly disclose further comprising: updating, responsive to the scanning, an order from the plurality of orders, with a set of images taken of the plurality of items. Vliet teaches further comprising: updating, responsive to the scanning, an order from the plurality of orders, with a set of images taken of the plurality of items (Vliet Para. [0026] when an item is identified with a scanner, it may be communicated to the control system; Para. [0029] the scanned items communicate with the control station determine and record the item). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Jarvis with the updated order based on the scan as taught by Vliet. The motivation for doing so would be accurately identify items and their location to send to the conveyor control unit, to help isolate specific items to wings (Vliet Para. [0029]).

Regarding claim 12, modified Jarvis teaches the method of claim 8. Jarvis fails to explicitly disclose further comprising: updating, responsive to the scanning, an order from the plurality of orders, indicating that an item from the order has been scanned at the scan tube. Vliet teaches further comprising: updating, responsive to the scanning, an order from the plurality of orders, indicating that an item from the order has been scanned at the scan tube (Vliet Para. [0026] when the item is scanned and identified, the information is communicated to the control system). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Jarvis with the scan update of Vliet. The motivation for doing so would be to accurately identify items and their location to send to the conveyor control unit, to help isolate specific items to wings (Vliet Para. [0029]).

Regarding claim 13, modified Jarvis teaches the method of claim 8, wherein each of the plurality of sub-picklists correspond to items located in a common location within the facility (Jarvis Para. [0033-0034] the AGV is directed to pick up items zone by zone based on location).

Regarding claim 14, modified Jarvis teaches the method of claim 8. Jarvis fails to explicitly disclose further comprising actuating, responsive to receiving the plurality of items, the subset of the plurality of individually computer controlled rollers to singulate each of the plurality of items. Vliet teaches further comprising actuating, responsive to receiving the plurality of items, the subset of the plurality of individually computer controlled rollers to singulate each of the plurality of items (Vliet Para. [0025] individual items may be controlled on a conveyance system; Para. [0032] the conveyance mechanism is connected with a control system to receive input and commands to direct/control various operations of the conveyance mechanism). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Jarvis with the control of Vliet. The motivation for doing so would be to accurately control the location of a specific item, to create an accurate shipping order (Vliet Para. [0034] conveyance mechanism under control system, delivers individual items to processing module). 

Regarding claim 15, Jarvis teaches a non-transitory computer-readable medium the automated fulfillment of retail orders in a facility (Jarvis Abstract, fetching items at a fulfillment facility), having stored thereon, instructions that when executed in a computing system, cause the computing system to perform operations comprising: 
aggregating a plurality of orders into a master picklist (Jarvis Para. [0038] the warehouse management system is able to generate a list for the cart to pick up); 
dividing the master picklist into a plurality of sub-picklists based on a location of one or more items in the master picklist (Jarvis Para. [0059] a dynamic schedule may be created based on the location of items and the AGV); 
transmitting, a first one of the plurality of sub-picklists, a first location associated with the first one of the plurality of the sub-picklists, and a location of an inlet of a conveyor system (Jarvis Para. [0105-0109] the schedule controls the AGVs from a first location of an item on the list, to the next, and then to the final destination; Para. [0132] the cart may empty the contents on a conveyor to be moved to a shipping area); 
receiving the first of the plurality of picklists, the first location, and the location of the inlet from a sorting control device (Jarvis Para. [0105-0109] the schedule controls the AGVs from a first location of an item on the list, to the next, and then to the final destination); 
obtaining the one or more items in the first one of the plurality of sub-picklists from the first location (Jarvis Para. [0105-0109] the schedule controls the AGVs from a first location of an item on the list, to the next, and then to the final destination); 
transferring the one or more items to the inlet associated with the conveyor system (Jarvis Para. [0105-0109] the schedule controls the AGVs from a first location of an item on the list, to the next, and then to the final destination; Para. [0030] the warehouse equipment may comprise conveyor systems).
Jarvis fails to explicitly disclose receiving the one or more items at the inlet of the conveyor system; scanning each of the one or more items as the one or more items pass through a scan tube; determining based on the scanning, a destination isolation wing from the one or more isolation wings for each of the one or more items in the first one of the plurality of sub-picklists based on the plurality of orders; and actuating a subset of the plurality of individually computer controlled rollers and a subset of the plurality of actuated platforms on the conveyor system to transport each of the one or more items to the destination isolation wing.
Vliet teaches receiving the one or more items at the inlet of the conveyor system (Vliet Para. [0017-0018] inventory item picked and sent to inlet of conveyor); 
scanning each of the one or more items as the one or more items pass through a scan tube (Vliet Para. [0029] scanners throughout the materials handling facility to read the receptacles on the conveyor); 
determining based on the scanning, a destination isolation wing from the one or more isolation wings for each of the one or more items in the first one of the plurality of sub-picklists based on the plurality of orders (Vliet Para. [0031] when an item is identified and, on the conveyor, a mechanism may actuate to divert the product off the path, and onto a different pat or location; Para. [0034] a processing station may obtain multiple item diverted from conveyor to ship together); 
and actuating a subset of the plurality of individually computer controlled rollers and a subset of the plurality of actuated platforms on the conveyor system to transport each of the one or more items to the destination isolation wing (Vliet Para. [0031] when an item is identified and, on the conveyor, a mechanism may actuate to divert the product off the path, and onto a different pat or location; Para. [0034] a processing station may obtain multiple item diverted from conveyor to ship together). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the picking system of Jarvis with the conveyor system of Vliet. The motivation for doing so would be optimize the amount of time from order to shipping by automating the entire process from picking to sorting to shipping (Vliet Para. [0019] inventory staging area, storage zones may minimize pick-to-ship time).

Regarding claim 16, modified Jarvis teaches the medium of claim 15. Jarvis fails to explicitly disclose wherein the scan tube comprises a camera configured to capture and process at least one of a universal product code (UPC) bar code, a quick response (QR) code, and a set of images taken of the plurality of items. Vliet teaches wherein the scan tube comprises a camera configured to capture and process at least one of a universal product code (UPC) bar code, a quick response (QR) code, and a set of images taken of the plurality of items (Vliet Para. [0029] the scanners may read bar codes of the item and identify; Para. [0027]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Jarvis with the scan tube of Vliet. The motivation for doing so would be to accurately identify item to send to the conveyor control unit, to help isolate specific items to wings (Vliet Para. [0029]).

Regarding claim 17, modified Jarvis teaches the medium of claim 16. Jarvis fails to explicitly disclose further comprising: updating, responsive to the scanning, an order from the plurality of orders, with a set of images taken of the plurality of items. Vliet teaches further comprising: updating, responsive to the scanning, an order from the plurality of orders, with a set of images taken of the plurality of items (Vliet Para. [0026] when an item is identified with a scanner, it may be communicated to the control system; Para. [0029] the scanned items communicate with the control station determine and record the item). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Jarvis with the updated order based on the scan as taught by Vliet. The motivation for doing so would be accurately identify items and their location to send to the conveyor control unit, to help isolate specific items to wings (Vliet Para. [0029]).

Regarding claim 18, modified Jarvis teaches the medium of claim 15. Jarvis fails to explicitly disclose further comprising: updating, responsive to the scanning, an order from the plurality of orders, indicating that an item from the order has been scanned at the scan tube. Vliet teaches further comprising: updating, responsive to the scanning, an order from the plurality of orders, indicating that an item from the order has been scanned at the scan tube (Vliet Para. [0026] when the item is scanned and identified, the information is communicated to the control system). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Jarvis with the scan update of Vliet. The motivation for doing so would be to accurately identify items and their location to send to the conveyor control unit, to help isolate specific items to wings (Vliet Para. [0029]).

Regarding claim 21, modified Jarvis teaches the system of claim 1. Jarvis fails to explicitly disclose wherein the items of each order are directed to a specific destination isolation wing. Vliet teaches wherein the items of each order are directed to a specific destination isolation wing (Vliet Para. [0031] when an item is identified and, on the conveyor, a mechanism may actuate to divert the product off the path, and onto a different pat or location; Para. [0034] a processing station may obtain multiple item diverted from conveyor to ship together). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the picking system of Jarvis with the conveyor system, comprising specific isolation wings, of Vliet. The motivation for doing so would be optimize the amount of time from order to shipping by automating the entire process from picking to sorting to shipping (Vliet Para. [0019] inventory staging area, storage zones may minimize pick-to-ship time).

Regarding claim 22, modified Jarvis teaches the method of claim 8. Jarvis fails to explicitly disclose further comprising directing items of each order to a specific destination isolation wing. Vliet teaches further comprising directing items of each order to a specific destination isolation wing (Vliet Para. [0031] when an item is identified and, on the conveyor, a mechanism may actuate to divert the product off the path, and onto a different pat or location; Para. [0034] a processing station may obtain multiple item diverted from conveyor to ship together). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the picking system of Jarvis with the conveyor system, comprising specific isolation wings, of Vliet. The motivation for doing so would be optimize the amount of time from order to shipping by automating the entire process from picking to sorting to shipping (Vliet Para. [0019] inventory staging area, storage zones may minimize pick-to-ship time).

Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0127211 A1 Jarvis et al. in view of US 2015/0073587 A1 Vliet et al. and in further view of US 2013/0048722 A1 Davis et al.

Regarding claim 4, modified Jarvis teaches the system of claim 1. Jarvis fails to explicitly disclose wherein the scan tube comprises a near field communication (NFC) tag reader. Davis is in the field of scanning items (Davis Abstract, machine identification of items) and teaches wherein the scan tube comprises a near field communication (NFC) tag reader (Davis Para. [0122] multi feature identification using camera and NFC information). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the scan tube of Jarvis with the NFC identification of Davis. The motivation for doing so would be to identify objects in any scenario or manner, depending on how the item is positioned during scanning (i.e. if a UPC code is obstructed by camera, the NFC code may be used to identify the object) (Davis Para. [0122] depending on characteristics in which items are arrayed, available sensors are used). 

Regarding claim 11, modified Jarvis teaches the method of claim 8. Jarvis fails to explicitly disclose wherein the scan tube comprises a near field communication (NFC) tag reader. Davis teaches wherein the scan tube comprises a near field communication (NFC) tag reader (Davis Para. [0122] multi feature identification using camera and NFC information). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the scan tube of Jarvis with the NFC identification of Davis. The motivation for doing so would be to identify objects in any scenario or manner, depending on how the item is positioned during scanning (i.e. if a UPC code is obstructed by camera, the NFC code may be used to identify the object) (Davis Para. [0122] depending on characteristics in which items are arrayed, available sensors are used). 

Response to Arguments
Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive.
Regarding 112, claims 8-20 have been amended to address antecedent basis, and is therefore removed.
Regarding 103, Applicant points to four specific claim limitations that are not found within the prior art. 
First, “a sorting control device communicatively coupled to the conveyor system”. Examiner is interpreting the limitation to mean the following: the sorting control device is described as aggregating a master picklist, a plurality of sub-picklists, and transmitting the location of the pick-list and inlet of the conveyor system, and therefore in order for the sorting control device to couple with the conveyor system, it merely needs to identify the location of the inlet of the conveyor system. “communicatively coupled” is not described, or given any context to how the control device and conveyor system are coupled, and therefore, a broad interpretation is being taken, that the control device is able to include the conveyor system in its control, and may order items on a picklist to the inlet of the conveyor system, as it is a known location to be sent within the system. Therefore, when Jarvis discloses that the items may be sent to a conveyor system, it is able to use the control device to communicate a location of the conveyor system, and the two system are therefore coupled. 
Second, “a sorting control device…configured to: aggregate a plurality of order into a master picklist”. Examiner is interpreting this limitation to mean that the sorting control device is able to make a list, which includes a plurality of order items. This may include a list of items that need to be retrieved from backstock. No details are claimed as to how an order is received, or what constitutes a master picklist, and therefore when Jarvis is able to disclose creation of a list of items to be retrieved, and then those items specifically sorted based on a different set of factors that help control their destination to be sorted based on the factors and control device. 
Third, “a sorting control device…configured to…divide the master picklist into a plurality of sub-picklists based on a location of one or more items in a master picklist”. Examiner continues to take a broad interpretation of the claim limitation, that the overall list of items may then be divided into smaller list of items, and  location of the items may play a factor in creating the smaller lists. This is showcased by Jarvis which is aware of the location of all items, and when items needed at a specific destination are stuck in traffic, a different picker/AGV may be used to deliver the same item to the designated destination. Therefore, the location of the items would play a factor in how the control device would deliver sub-picklist items based on location of the items throughout the master picklist, found within all AGVs throughout the entire facility. 
Fourth, “an AGV…configured to…transfer the one or more items to the inlet associated with the conveyor system”. Again, Examiner interprets the claim limitation to mean AGV is able to deliver items from a pickup location to an inlet of a conveyor system. No additional limitations are claimed, and therefore the plain meaning of the text is being used. Jarvis continues to be able to disclose a AGV, which moves items from within a facility and delivering to a conveyor belt used to send the items out for shipping. Jarvis is not used to teach an advanced conveyor system, but rather the presence of AGV vehicles picking up items and moving them throughout a facility, and the moving is controlled based on shipment information, location and a variety of other factors. 
Vliet is used to teach an advanced conveyor system, which is able to receive picked inventory items, and is further configured to organize items within the conveyor system for final processing. Therefore, the combination of the two arts are able to teach the limitations of the claimed invention. Since there are multiple systems within the claim, some are describing the picking and controlling of items prior to the inlet of the conveyor system, and then a more detailed analysis of how a conveyor further analyses the items, Examiner has concluded that a combination of the two system would be obvious, especially when one system ends with the delivery of items to a conveyor system. For these reasons, independent claim 1 remains rejected under 103. 
Independent claims 8 and 15 may have removed the reference to an AGV, but the limitations that Applicant deems allowable have been addressed above in claim 1. Aggregating master lists, creating sub-picklists and moving the items on the list to a conveyor system, are all disclosed in Jarvis. Therefore, claims 8-18, 21 ad 22 are taught by Jarvis in view of Vliet, and remain rejected for the above reasons and interpretation of claim language. 
New Claims 21 and 22 describes moving items to a specific wing, performed by a conveyor system. This is taught by Vliet, which is a conveyor system capable of moving items to specific location based on their final destination, and therefore are newly rejected in view of Vliet. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2004/0195320 A1 Ramsager teaches identifying objects, and sorting on a conveyor belt (Abstract), US 2017/0157649 A1 Wagner et al. teaches sorting of items based on a control device (Abstract), US 9,221,607 B2 Marti teaches a platform for transporting items (Abstract). 

Conclusion
	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501. The examiner can normally be reached M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687